           Case 2:18-cv-05108-JFL Document 7 Filed 12/26/18 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN THE MATTER OF:                                   :
       SHANICQUA SUBER APONTE
                                                    :           CA NO. 18-5108

                                                    :



                                          NOTICE

         The record on appeal from the Bankruptcy Court in the above captioned case was

entered on the docket in this office on 12/26/2018 and has been assigned to the Honorable

Joseph F. Leeson, Jr..

         The following is the schedule for filing briefs with this office:

        (1) The Appellant shall serve and file his brief within 30 days after entry of the record
on appeal.

         (2) The Appellee shall serve and file his brief within 30 days after service of the brief
of the Appellant.

          (3) The Appellant may serve and file a reply brief within 14 days after service of the
brief of the Appellee.


                                                    KATE BARKMAN
                                                    Clerk of Court


                                                    By: /s/ Amanda Frazier
                                                       Amanda Frazier, Deputy Clerk


cc:      Shanicqua Suber Aponte
         William C. Miller



civ651.frm
